DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations;
Regarding independent claim 1, a sheet width detection unit configured to output a first signal and a second signal, the sheet width detection unit being configured to output the first signal in a case where a sheet length in a width direction orthogonal to the sheet conveyance direction is equal to or larger than a first threshold value, the sheet width detection unit being configured to output the second signal in a case where the sheet length in the width direction is less than the first threshold value;
a sheet length detection unit configured to output an output value corresponding to a sheet length in the sheet conveyance direction; and
a control unit configured to perform a first mode, a second mode, and a third mode, the first mode being a mode in which the sheet conveyance unit is controlled so that in a job continuously conveying a plurality of sheets, an arrival time from a passage of a trailing edge of a preceding sheet through the nip portion to an arrival of a leading edge of a succeeding sheet succeeding to the preceding sheet at the nip portion becomes a first time, the second mode being a mode in which the sheet conveyance unit is controlled so that the arrival time becomes a second time, the third mode being a mode in which the sheet conveyance unit is controlled so that the arrival time becomes a third time, the second time being longer than the first time, the third time being longer than the second time, wherein the control unit is configured to perform the first mode in a case where the sheet width detection unit outputs the first signal, and configured to perform the third mode in a case where the sheet width detection unit outputs the second signal and the sheet length detection
unit outputs the output value not corresponding to a length, in the sheet conveyance direction, of a sheet size information specified by the job, and configured to perform the second mode in a case where the sheet width detection unit outputs the second signal and the sheet length detection unit outputs the output value corresponding to the length, in the sheet conveyance direction, of the sheet size information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishii, U.S.P.G. Pub. No. 2021/0387823; Fukuzawa, JP 2002-296933; and, Dodo, JP 2021-043245, teach controlling sheet interval based on measurements of both sheet length and width.  Nishii further notifies the user where there is a mismatch between measured values and expected values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852